358 U.S. 645 (1959)
KLEIN
v.
LEE, ADJUDICATION OFFICER, ET AL.
No. 234, Misc.
Supreme Court of United States.
Decided February 24, 1959.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
Petitioner pro se.
Solicitor General Rankin, Assistant Attorney General Doub and Alan S. Rosenthal for the United States.
PER CURIAM.
The motion to substitute Herbert E. McDonald as the party respondent in the place of V. O. Lee, retired, is granted. The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment of the United States Court of Appeals for the Seventh Circuit is vacated, and the case is remanded to the District Court with directions to dismiss the complaint as moot.